Citation Nr: 1342763	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  08-24 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a rating higher than 20 percent for the residuals of a gunshot wound to the right flank, including injury to Muscle Group XX.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel








INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1986 to September 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).

The claim on appeal was initially characterized as a claim for an initial compensable rating for a right flank gunshot wound scar.  In February 2010, the Board remanded the claim to afford the Veteran a VA examination to determine the totality of the manifestations of the gunshot wound residual, and requested a determination as to whether the Veteran's gunshot wound affected Muscle Group XIX or XX.  The Veteran appeared for his scheduled examination two hours prior to his appointment time, and upon learning that he had reported for his examination prematurely, he declined to either wait until his appointment time or reschedule the examination.  The case was then returned to the Board, and in September 2011, the Board adjudicated the claim on the evidence of record, determining that a compensable rating was not warranted for the gunshot wound scar, but that a separate 20 percent rating was warranted for the residual injury to Muscle Group XX.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), who issued a Memorandum Decision in April 2013, finding that the Board did not provide adequate reasons for determining that the Veteran's gunshot wound residuals only affected Muscle Group XX.  The Court did not disturb the Board's award of a 20 percent rating for an injury to Muscle Group XX.  The Court vacated and remanded the case for the Board to consider whether any other muscle groups other than Muscle Group XX were injured to include Muscle Group XIX.



In September 2011 and presently, the Board refers to the RO the claim for a separate rating for the surgical scar due to the gunshot.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

The Veteran was last examined by VA in April 2006.  As the medical evidence of record is insufficient to decide the claim and to address the mandated of the Court, the case is REMANDED for the following action:

1.  Obtain VA records since June 2008.

2.  Afford the Veteran a VA examination to determine the extent of the muscle injury due to the gunshot wound to the right flank.  

The VA examiner is to address the following: 

a).  Whether the gunshot wound damaged Muscle Group XIX or any other muscle group other than Muscle Group XX; and 

b).  Whether the Veteran has any impairment resulting from the gunshot wound to the right kidney, liver, or diaphragm.  

The Veteran's file must be provided to the VA examiner for review.



If the Veteran fails to appear for the scheduled examination, documentation of the examination notification must be associated with the Veteran's file. 

3.  After the development has been completed, adjudicate the claim for a rating higher than 20 percent for residuals of a gunshot wound to the right flank, including injury to Muscle Group XX.  If the benefit is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


